                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                      )
                                              )
              v.                              )           Cr. No. 1:19-cr-
                                              )
AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”) )
                                              )
        and                                   )
                                              )
BABAZADEH TRADING CO.                         )
  (a/k/a “Babazadeh Hydraulic Trading Group”) )
                                              )
        Defendants.                           )
                                              )
__________________________________________


                               PRAECIPE FOR SUMMONS

       The Clerk of said Court will issue a summons, an Superseding Indictment against the

above-named defendant having been filed in the above-entitled case on the 9th day January 2019.

       This 9th day of January 2019

                                                   SCOTT W. MURRAY
                                                   United States Attorney


                                                   /s/ John S. Davis
                                                   John S. Davis
                                                   Assistant U.S. Attorney



SUMMONS ISSUED: ______________________
